DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2465135 to Woods.
In re claim 1, Woods teaches a slicing system, comprising: 
a movable cover (18) being configured to rotate in a downward arc over a food item; 
a receiving tray (78 and see Annotated Figure 8) disposed below the movable cover and configured to receive the food item, the movable cover being positionable over the food item to secure the food item on the receiving tray for cutting the food item (Pg. 5, lines 3-4); and 
a slit assembly (20) disposed between the movable cover and the receiving tray, the slit assembly having a slit defined therethrough, the slit being configured for alignment with an optimal cutting point of the food item (14, as shown in at least Figure 3) by the movable cover and being further configured to receive a blade (22) for slicing the food item between the receiving tray and the movable cover.
Note, the movable cover pivots about hinge (40) which permits rotation along the contour of an arc to open and close the lid. It has further been interpreted that Woods teaches the slit is configured for alignment with an optimal cutting point (as determined by Woods) of the food item (14).  

    PNG
    media_image1.png
    516
    675
    media_image1.png
    Greyscale

In re claim 2, wherein the movable cover (18) includes a hinge (40) being configured to rotate the movable cover in the downward arc over the food item.
In re claim 3, wherein the movable cover includes a gripping surface (86) for contacting the food item.
In re claim 4, wherein the food item is one of bread (14, Pg. 4, line 3).
Note, the workpiece has not been positively recited, since the preamble is directed to the apparatus.

In re claim 5, further comprising a bumper (86) disposed between the receiving tray and the movable cover to render the food item stationary for cutting.
In re claim 6, further comprising a handle (48) for moving the movable cover.
In re claim 10, further comprising the blade (22) for slicing the food item along the slit.

Claims 1-6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3034035 to Pastre.
In re claim 1, Pastre teaches a slicing system, comprising: 
a movable cover (1) being configured to rotate in a downward arc over a food item; 
a receiving tray (6) disposed below the movable cover and configured to receive the food item, the movable cover being positionable over the food item to secure the food item on the receiving tray for cutting the food item (Fig. 3); and 
a slit assembly (Fig. 1) disposed between the movable cover and the receiving tray, the slit assembly having a slit (2) defined therethrough, the slit being configured for alignment with an optimal cutting point of the food item (as shown in at least Figure 3) by the movable cover and being further configured to receive a blade (as shown in at least Figures 6 and 7) for slicing the food item between the receiving tray and the movable cover.
Note, the movable cover pivots about hinge (20) which permits rotation along the contour of an arc to open and close the lid.
In re claim 2, wherein the movable cover (1) includes a hinge (20) being configured to rotate the movable cover in the downward arc over the food item.
In re claim 3, wherein the movable cover includes a gripping surface (19) for contacting the food item.
In re claim 4, wherein the food item is one of bread (Abstract).
Note, the workpiece has not been positively recited, since the preamble is directed to the apparatus.
In re claim 5, further comprising a bumper (14,15) disposed between the receiving tray and the movable cover to render the food item stationary for cutting.
In re claim 6, further comprising a handle (end surface of 1 serves as a handle as shown in at least Figure 6 and reference character 4, discloses a handle) for moving the movable cover.

In re claim 11, Pastre teaches a slicing system, comprising: 
a movable cover (1) having a gripping surface (19) thereunder for gripping a food item; 
a receiving tray (6) disposed below the movable cover and configured to receive the food item; 
a bumper (14,15) disposed between the receiving tray and the movable cover, the movable cover positionable over the food item and the bumper and the gripping surface being configured to render the food item stationary for cutting; 
a slit assembly (Fig. 1) disposed between the movable cover and the receiving tray, the slit assembly having a slit (2) defined therethrough, the slit being slaved to the movable cover and configured to align with an optimal cutting point of the food item when the movable cover is positioned over the food item; and 
a blade (see at least Figures 6 and 7) for slicing the food item through the slit.
In re claim 12, Pastre teaches wherein the movable cover includes a hinge (20) being configured to rotate the movable cover in a downward arc over the food item and to position the slit at the optimal cutting point of the food item.
Note, the movable cover pivots about hinge (20) which permits rotation along the contour of an arc to open and close the lid.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pastre in view of US Patent No. 6,418,823 to Taitler.
In re claims 7 and 14, Woods teaches a slicing system, but does not teach a plunger for ejecting the food item from the receiving tray.
Taitler teaches in the art of a slicing system, a plunger (80) for ejecting food from a tray (74) to a output receiving container.
It would have been obvious to one before the effective filing date of the invention to provide Pastre with a plunger and output container arrangement as taught by Taitler for removing cut products from the tray area to prevent food debris from interfering with subsequent cutting. This provides a clean work area.
One having ordinary skill in the art would have looked to Taitler to modify Woods in order to remove crumbs or bread pieces from within the tray area. One having ordinary skill in the art would have possessed the knowledge to incorporate a plunger into the housing of Woods to remove crumbs and debris after slicing the bread item. Providing Woods with a plunger and output container arrangement would not alter the functionality of the device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pastre in view of US Patent No. 6,418,823 to Taitler, as applied to the above claims, and in further view of CN109483622 to Yuan et al.
In re claim 8, modified Pastre teaches a plunger but does not teach the plunger includes a spring having a spring constant urging the plunger away from the receiving tray.
Yuan teaches in the art of slicers, a plunger (56) including a spring (55) having a spring constant urging the plunger away from the entrance to the blade (84).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the plunger of modified Pastre with a spring as taught by Yuan to aid in retaining the plunger in a desired position until the user imposes a force to the plunger to move the plunger to a desired position at a desired time to remove cut debris from the tray.

Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over FR 3034035 to Pastre in view of US Patent No. 5,598,759 to Sie et al.
In re claim 15, Pastre teaches a slicing system, comprising: 
a movable cover (1) having a gripping surface (19) disposed thereunder for gripping a food item;
a receiving tray (6) disposed below the movable cover with an elevating surface (8) configured to receive the food item;
a bumper (14,15) disposed between the receiving tray and the movable cover, the movable cover positionable over the food item and the bumper and the gripping surface being configured to render the food item stationary for cutting Pg. 2, lines 8-11); 
a slit assembly (Fig. 1) disposed between the movable cover and the receiving tray (a portion of the slit is disposed on a bottom surface of the cover. Therefore, the slit is disposed between the cover and the receiving tray), the slit assembly having a slit (2) defined therethrough, the elevating surface (8) being vertically adjustable to align the slit with an optimal cutting point of the food item; and
 a knife mechanism (shown in at least Figures 6 and 7) disposed proximate the slit assembly.
Regarding claims 13 and 15, Pastre teaches a knife mechanism, but does not teach the knife mechanism having a blade that automatically engages and slices the food item through the slit when the movable cover is positioned over the food item.
Sie teaches an automatic knife mechanism that engages and cuts the food. The device of Sie cuts the food product through a plurality of slots (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Pastre with an automatic knife as taught by Sie to which is merely an obvious matter of design choice for performing a slicing operation. Automatic knifes are advantageous for being durable and long lasting.
In re claim 16, Pastre teaches wherein the movable cover (1, Pastre) includes a hinge (20, Pastre) being configured to rotate the movable cover in a downward arc over the food item and to position the slit at the optimal cutting point of the food item.
Note, the movable cover pivots about hinge (20) which permits rotation along the contour of an arc to open and close the lid.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pastre in view of Sie, as applied to the above claims, and in further view of US Patent No. 6,418,823 to Taitler.
In re claim 17, modified Pastre teaches a slicing system, but does not teach a plunger for ejecting the food item from the receiving tray.
Taitler teaches in the art of a slicing system, a plunger (80) for ejecting food from a tray (74) to an output receiving container.
It would have been obvious to one before the effective filing date of the invention to provide modified Pastre with a plunger and output container arrangement as taught by Taitler for removing cut products from the tray area to prevent food debris from interfering with subsequent cutting. This provides a clean work area.
One having ordinary skill in the art would have looked to Taitler to modify Pastre in order to remove crumbs or bread pieces from within the tray area. One having ordinary skill in the art would have possessed the knowledge to incorporate a plunger into the device of Pastre to remove crumbs and debris after slicing the bread item. Providing Pastre with a plunger and output container arrangement would not alter the functionality of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE202004002681 teaches a slicer for slicing the item at various heights to produce various thicknesses, FR296733 teaches a slicer, US PGPUB 20030101878 teaches a hinged plate having grippers to retain food in place.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/
Primary Examiner, Art Unit 3724